United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 99-4240
                                ________________

Jeffrey Lane Barnes,                      *
                                          *
      Appellant,                          *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      District of Minnesota.
United States of America,                 *
                                          *             [UNPUBLISHED]
      Appellee.                           *

                                ________________

                                Submitted: June 12, 2000
                                    Filed: July 5, 2000
                                ________________

Before HANSEN and HEANEY, Circuit Judges, and MILLS,1 District Judge.
                        ________________

PER CURIAM.

       A jury convicted Jeffrey Lane Barnes of several drug-related crimes as charged
in a federal indictment. On direct appeal, we affirmed his convictions and sentence of
242 months of imprisonment. See United States v. Shaw, 94 F.3d 438 (8th Cir. 1996),
cert. denied, 519 U.S. 1100 (1997). Thereafter, Barnes timely filed a motion to vacate




      1
        The Honorable Richard Mills, United States District Judge for the Central
District of Illinois, sitting by designation.
or set aside his sentence pursuant to 28 U.S.C. § 2255, which the district court2 initially
denied as to all issues but one.

       The district court ordered an evidentiary hearing on the issue relating to whether
Barnes's trial counsel had denied him effective assistance by failing to properly
investigate two individuals who might have provided exculpatory testimony concerning
counts 10 and 11 of the indictment. Before any hearing was held, however, the district
court requested briefing on whether an evidentiary hearing was necessary in light of
Barnes's murder conviction and resulting life sentence without the possibility of parole
in another case. See United States v. Jones, 101 F.3d 1263 (8th Cir. 1996) (affirming
Barnes's murder conviction and life sentence on direct appeal), cert. denied, 520 U.S.
1160 (1997). After considering the parties' briefs, the district court applied the
concurrent-sentence doctrine, declining to address the merits of the ineffective
assistance of counsel issue as to counts 10 and 11. See United States v. Olunloyo, 10
F.3d 578, 581 (8th Cir. 1993). The district court noted that because Barnes is already
serving a life sentence and had different counsel in that case, any potential relief on
counts 10 and 11 of the drug indictment would not reduce the time he is required to
serve. Accordingly, the district court vacated the convictions for counts 10 and 11,
ordered the government to return the $50 special assessments paid on each count, and
vacated that portion of the court's earlier order granting Barnes an evidentiary hearing
on the ineffective assistance of counsel issue.

     Barnes sought and received a certificate of appealablity on the question of
whether the district court erred in vacating that part of the initial order granting an
evidentiary hearing on his ineffective assistance claim relating to counts 10 and 11 of
the drug indictment. Having considered the record and the parties' arguments, we
conclude that the district court correctly vacated the order granting an evidentiary


      2
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
                                            2
hearing. Because a comprehensive opinion from this court would add nothing of
substance to the reasoning set forth by the district court, we affirm without further
discussion. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         3